Citation Nr: 0725313	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-37 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as secondary to the veteran's service-connected 
disabilities.

2.  Entitlement to service connection for a shorter right leg 
claimed as secondary to the veteran's service-connected left 
foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to January 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision by which the RO, inter alia, 
denied entitlement to the benefits sought herein.  

In March 2007, the veteran testified at a hearing before the 
undersigned that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to testimony received in March 2007, further 
examination is necessary before the Board renders a decision 
in this case.  As well, certain procedural action must be 
taken; the specifics are outlined below.

Regarding the veteran's claim of entitlement to service 
connection for hypertension to include as secondary to 
service-connected disabilities, further examination is 
necessary.  The veteran initially asserted that his 
hypertension was due to his service-connected migraine 
headaches.  The RO denied the claim based on a VA medical 
opinion.  At his hearing, however, the veteran clarified that 
his hypertension was due to the pain caused by his many 
service-connected disabilities and not necessarily to his 
migraine headaches.  The veteran's service-connected 
disabilities include a left foot disability, carpal tunnel 
syndrome of the right wrist, migraine headaches, and low back 
disability, a left ankle disability, a left wrist disability, 
a right knee disability, left knee disability, osteoarthritis 
of the suicidal ideation joint, right foot tibialis posterior 
tendonitis, a hyperkeratotic lesion beneath the right 5th 
metatarsal head, laceration on the left side of the face, 
left hand scars, comminuted fractured left femur, fracture 
sixth and seventh left ribs, and a left ulnar joint injury.  
The Board did not include service-connected depression and 
hearing loss in the foregoing list because these 
disabilities, presumably, do not cause physical pain.  The RO 
should schedule a VA medical examination to determine the 
etiology of the veteran's hypertension to include whether it 
is related directly to service or to one or more of the 
service-connected disabilities.

Regarding the veteran's claim of entitlement to service 
connection for a shorter right leg, he was not apprised of 
the applicable provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  Under VCAA, VA is required to advise a 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of 
that notice, VA must inform the claimant of the information 
and evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As stated above, the veteran has not been afforded VCAA 
notice regarding the claim of entitlement to service 
connection for a shorter right leg, and regarding both issues 
on appeal, he has not been apprised of disability ratings and 
effective date as mandated by the Court in Dingess/Hartman.  
Thus, the RO should send the veteran full VCAA notice 
regarding both claims that includes full Dingess/Hartman 
notification.

Finally, to RO should associate with the claims file all VA 
clinical records from the Frank M. Tejeda VA Outpatient 
Clinic dated from October 18, 2005 to the present and from 
the Audie L. Murphy VA Medical Center dated from August 2004 
to the present.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran complete VCAA notice 
regarding both issues on appeal.  The 
notice must contain information regarding 
disability ratings and effective dates in 
accordance with the Court's holding in 
Dingess/Hartman.

2.  Associate with the claims file all VA 
clinical records from the Frank M. Tejeda 
VA Outpatient Clinic dated from October 
18, 2005 to the present and from the Audie 
L. Murphy VA Medical Center dated from 
August 2004 to the present.

3.  Schedule a VA medical examination to 
determine the etiology of the veteran's 
hypertension to include whether it is due 
directly to service or to any of the 
veteran's service-connected disabilities 
that are enumerated above.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

4.  Then, after undertaking a review of 
the entire record to include all new 
evidence received and undertaking any 
other indicated development, the RO should 
readjudicate the claims in light of all 
the evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



